DETAILED ACTION
Status of Claims:
Claims 1 – 3, 6, 22 – 24, 26, 28, 32, 34 – 37, and 43 – 70 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn W. O’Dowd on 12/14/2021.
The application has been amended as follows: 

1.  (Currently Amended) A method comprising:	
	receiving, from one or more first computing devices, a plurality of responses to an initial portion of interactive content sent by one or more second computing devices, wherein the plurality of responses comprises indications of user selections associated with the initial portion of the interactive content; and
	sending, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric, a message that causes the one or more second computing devices to reduce a rate at which the one or more second computing devices send a further portion of the interactive content.

2.  (Currently Amended) The method of claim 1, 

3.  (Previously Presented) The method of claim 2, further comprising: determining a classification for the plurality of responses to the initial portion of the interactive content, and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification.

4.  (Cancelled)

5.  (Cancelled)

6.  (Previously Presented) The method of claim 1, further comprising:
	receiving one or more radio frequency (RF) signals;
	demodulating the one or more RF signals to obtain the plurality of responses; and
	determining one or more payloads from the plurality of responses, wherein the rate at which the plurality of responses was received satisfies the threshold metric based on the one or more payloads.
	
7-21. (Cancelled)  

22.  (Previously Presented)  The method of claim 1, wherein the initial portion of the interactive content comprises content for an interactive gaming session, wherein the plurality of responses comprises indications of user selections associated with the interactive gaming session.

23.   (Previously Presented) The method of claim 1, wherein the method further comprises: 
	after sending the message, receiving, from the one or more first computing devices, an additional plurality of responses to the further portion of the interactive content; and
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric, sending, to the one or more second computing 

24. (Previously Presented) The method of claim 1, wherein the one or more first computing devices comprises a plurality of first computing devices, and wherein the message causes:
	reducing, by the one or more second computing devices, the rate at which the one or more second computing devices send the further portion of the interactive content to the plurality of first computing devices by at least: 
	sending the further portion of the interactive content only to a first subset of the plurality of first computing devices during a first time period, and
	sending the further portion of the interactive content only to a second subset of the plurality of first computing devices during a second time period.

25. (Cancelled) 

26.  (Previously Presented) The method of claim 1, further comprising: based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, presenting a selectable option to remove the further portion of the interactive content from the one or more first computing devices.

27.  (Cancelled)

28.  (Previously Presented)  The method of claim 1, wherein the one or more first computing devices are located at a user location, wherein the one or more second computing devices are located at a service provider location, and wherein the method further comprises:
	monitoring, by one or more third computing devices that are located at the service provider location, a channel associated with an ALOHA communication or a frequency associated with the ALOHA communication, wherein the monitoring comprises the receiving of the plurality of responses.

29-31. (Cancelled)

32.  (Currently Amended) An apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
	receive, from one or more first computing devices, a plurality of responses to an initial portion of interactive content sent by one or more second computing devices, wherein the plurality of responses comprises indications of user selections associated with the initial portion of the interactive content; and
	send, to the one or more second computing devices and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric, a message that causes the one or more second computing devices to reduce a rate at which the one or more second computing devices sends a further portion of the interactive content to the one or more first computing devices.

33.  (Cancelled) 

34.   (Previously Presented) The apparatus of claim 32, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
	after sending the message, receive, from the one or more first computing devices, an additional plurality of responses to the further portion of the interactive content; and
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric, send, to the one or more second computing devices, another message that causes the reduced rate of sending of the further portion of the interactive content to expire.

35.  (Previously Presented) The apparatus of claim 32, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send, to the one or more first computing devices 

36.  (Currently Amended) A system comprising:
	a first computing device comprising:
		one or more first processors; and
	memory storing first instructions that, when executed by the one or more first processors, cause the first computing device to:
			send an initial portion of interactive content via a network; and
	a monitor device comprising:
		one or more second processors; and
	memory storing second instructions that, when executed by the one or more second processors, cause the monitor device to:
	receive, from one or more second computing devices, a plurality of responses to the initial portion of the interactive content sent by the first computing device, wherein the plurality of responses comprises indications of user selections associated with the initial portion of the interactive content; and
	send, to the first computing device and based on determining that a rate at which the plurality of responses was received satisfies a threshold metric, a message that causes the first computing device to reduce a rate at which the first computing device sends a further portion of the interactive content.

37.  (Previously Presented) The system of claim 36, wherein the interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file.

38. – 42.  (Canceled)

43. (Previously Presented) The method of claim 1, wherein the interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file.

44. (Previously Presented) The method of claim 1, wherein the plurality of responses comprise interactions with the interactive content.

45. (Previously Presented) The method of claim 1, further comprising:
	sending, to the one or more first computing devices and based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, data that causes the one or more first computing devices to remove an option enabling selection of the interactive content.

46.  (Currently Amended) The apparatus of claim 32, 

47.  (Previously Presented) The apparatus of claim 32, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
	determine a classification for the responses to the initial portion of the interactive content, and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification.

48.  (Previously Presented) The apparatus of claim 32, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
	receive one or more radio frequency (RF) signals;
	demodulate the one or more RF signals to obtain the plurality of responses; and

	
49.  (Previously Presented) The apparatus of claim 32, wherein the initial portion of the interactive content comprises content for an interactive gaming session, wherein the plurality of responses comprises indications of user selections associated with the interactive gaming session.

50. (Previously Presented) The apparatus of claim 32, wherein the one or more first computing devices comprises a plurality of first computing devices, and wherein the message causes the one or more second computing devices to:
	reduce the rate at which the one or more second computing devices send the further portion of the interactive content to the plurality of first computing devices by at least: 
	sending the further portion of the interactive content only to a first subset of the plurality of first computing devices during a first time period, and
	sending the further portion of the interactive content only to a second subset of the plurality of first computing devices during a second time period. 

51.  (Previously Presented) The apparatus of claim 32, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
	based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, present a selectable option to remove the further portion of the interactive content from the one or more first computing devices.

52.  (Previously Presented) The apparatus of claim 32, wherein the apparatus and the one or more second computing devices are located at a service provider location, wherein the one or more first computing devices are located at a user location, and wherein the instructions, when executed by the one or more processors, further cause the apparatus to:


53. (Previously Presented) The apparatus of claim 32, wherein the interactive content comprises one of advertising content, an interactive program guide, a television program, an advertisement, an instant message, an e-mail, an audio track, or a text file.

54. (Previously Presented) The apparatus of claim 32, wherein the responses comprise interactions with the interactive content.

55.  (Currently Amended) The system of claim 36, 

56.  (Previously Presented) The system of claim 36, wherein the second instructions, when executed by the one or more second processors, further cause the monitor device to: 
	determine a classification for the responses to the initial portion of the interactive content, and wherein determining that the rate at which the plurality of responses was received satisfies the threshold metric is based on the classification.

57.  (Previously Presented) The system of claim 36, wherein the second instructions, when executed by the one or more second processors, further cause the monitor device to:
	receive one or more radio frequency (RF) signals;
	demodulate the one or more RF signals to obtain the plurality of responses; and
	determine one or more payloads from the plurality of responses, wherein determining that the rate at which the plurality of responses was received satisfies a threshold metric is based on the one or more payloads.

58.  (Previously Presented) The system of claim 36, wherein the initial portion of the interactive content comprises content for an interactive gaming session, and wherein the plurality of responses comprises indications of user selections associated with the interactive gaming session.

59.   (Previously Presented) The system of claim 36, wherein the second instructions, when executed by the one or more second processors, further cause the monitor device to:
	after sending the message, receive, from the one or more second computing devices, an additional plurality of responses to the further portion of the interactive content; and
	based on determining that an additional rate at which the additional plurality of responses was received does not satisfy an additional threshold metric, send, to the first computing device, another message that causes the reduced rate of sending of the further portion of the interactive content to expire.

60. (Previously Presented) The system of claim 36, wherein the one or more second computing devices are a plurality of second computing devices, and wherein the first instructions, when executed by the one or more first processors and based on receipt of the message from the monitor device, further cause the first computing device to:
	reduce the rate at which the first computing device sends the further portion of the interactive content to the plurality of second computing devices by at least: 
	sending the further portion of the interactive content only to a first subset of the plurality of second computing devices during a first time period, and
	sending the further portion of the interactive content only to a second subset of the plurality of second computing devices during a second time period. 

61.  (Previously Presented) The system of claim 36, wherein the second instructions, when executed by the one or more second processors, further cause the monitor device to:


62.  (Previously Presented) The system of claim 36, wherein first computing device and the monitor device are located at a service provider location, wherein the one or more second computing devices are located at a user location, and wherein the second instructions, when executed by the one or more second processors, further cause the monitor device to:
	monitor a channel, associated with an ALOHA communication or a frequency associated with the ALOHA communication, by receiving the plurality of responses.

63.  (Previously Presented) The system of claim 36, wherein the second instructions, when executed by the one or more second processors, further cause the monitor device to: 
	send, based on determining that the rate at which the plurality of responses was received satisfies the threshold metric, to the one or more second computing devices, data that causes the one or more second computing devices to remove an option enabling selection of the interactive content.

64. (Previously Presented) The system of claim 36, wherein the responses comprise interactions with the interactive content.

65. (Previously Presented) The method of claim 1, wherein the message further causes the one or more second computing devices to remove interactive features from the further portion of the interactive content.

66. (Currently Amended) The method of claim 1, wherein the message further causes the one or more second computing devices to adjust a frequency of interactive features in the further portion of the interactive content.



68. (Currently Amended) The apparatus of claim 32, wherein the message further causes the one or more second computing devices to adjust a frequency of interactive features in the further portion of the interactive content.

69. (Previously Presented) The system of claim 36, wherein the message further causes the first computing device to remove interactive features from the further portion of the interactive content.

70. (Currently Amended) The system of claim 36, wherein the message further causes the first computing device to adjust a frequency of interactive features in the further portion of the interactive content.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The previous rejection has been withdrawn based on the arguments filed in the appeal brief and the amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458